DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Marrone, Reg. No. 68,431, on August 6, 2021.

The application has been amended as follows: 
Claim 10, line 3:  after “the plurality of stages of the”, delete “candle”, and insert – one or more candles --.
Claim 10, line 3:  after “present”, insert – the --.
Claim 12, line 3:  after “plurality of stages of the”, delete “candle”, and insert – one or more candles --.
Claim 13, line 1:  before “comprises a first”, delete “candle”, and insert – one or more candles --.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the closest prior art includes Crowder, JR. et al., US 2009/0069069 A1 (hereinafter Crowder); Hennessy et al., US 
Crowder discloses gaming machines having video depictions of one or more mechanical reels projected onto a curved display (Crowder [Abstract]).  Crowder further discloses a curved display system in which the image of the reels is indirectly projected onto the curved material (Crowder [0048]).  The curved display system includes a short-throw lens and a front-coated mirror to achieve the necessary image size while working with the dimensional constraints (i.e., depth) of the gaming cabinet (Crowder [0048]). Otherwise stated, the DLP device requires a particular throw distance in order to project a particular image size, but the gaming cabinet is not large enough to accommodate such a throw distance (Crowder [0048]).  
Hennessy discloses a gaming machine having a curved video display (Hennessy [0021]).  The curved video display is convexly curved, and at its lower portion, presents a player interface proximate a middle portion (e.g., a main display) and at an upper portion (e.g., a secondary display) (Hennessy [0021] and [Fig. 3]).
Bernard discloses a gaming device including a cabinet supporting a large format, curved primary video display and a video, touch input button panel (Bernard [0080]).  The primary video display is a continuous, curved LCD display larger than the aforesaid legacy primary and secondary displays and is arranged in a portrait mode (Bernard [0080]).  For example the curved LCD primary video display may have a long dimension (arc length) of 40 inches and a width of 18 inches (Bernard [0080]).
Kelly discloses a video terminal such as a kiosk or gaming device is set forth which has a continuous curved display configured to provide one or more displays as well as a touch or gesture based player/user interface (Kelly [Abstract]).  Kelly further discloses wherein the display for the gaming device is curved defining a continuous arc about a focus point (Kelly [0040] and [Fig. 2]).  The focus point may be proximate the position of the eyes of an average sized user/player or above and behind the player such that the player interface and main game 
The prior art, alone or in combination, absent hindsight, does not fairly teach or suggest “one or more curved display screens having a curvature defined by a first spline function” and “a virtual button deck (VBD) having a curvature defined by a second spline function”.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147.  The examiner can normally be reached on M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/WERNER G GARNER/Primary Examiner, Art Unit 3715